Citation Nr: 1002969	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Appellant's Wife


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2004).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from November 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the Veteran's claim for entitlement to an 
increased (compensable) evaluation for bilateral hearing 
loss,

At the Veteran's request, a hearing was held before the 
Board, sitting in San Antonio, TX, in February 2009.  A 
transcript is of record.

In March 2009, the Board remanded the appeal, requesting the 
Appeals Management Center (AMC) to review the record and 
furnish an appropriate SSOC.  Having reviewed the record, in 
October 2009, the RO issued an SSOC and, subsequently, 
returned the case to the Board.  As such, the Board finds 
that the provisions of the Board's March 2009 remand have 
been complied with sufficiently and will now proceed with its 
review of the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 
(1998).
 
In the March 2009 remand, the Board mistakenly indicated that 
the Veteran's hearing disorder was then rated as 10 percent 
disabling.  As indicated above, the Board notes that the 
disorder currently is rated as being noncompensable.  


FINDINGS OF FACT

1.  All evidence necessary to decide the Veteran's claim for 
entitlement to a compensable rating for his service-connected 
bilateral hearing loss has been obtained; the Veteran has 
been provided notice of the evidence necessary to 
substantiate this claim and has been notified of what 
evidence he should provide and what evidence the VA would 
obtain; there is no indication that the Veteran has evidence 
pertinent to this claim that he has not submitted to the VA.

2. In March 2006, audiological testing revealed an average 45 
decibel loss, with a speech recognition score of 88 percent, 
in the right ear (level II); and an average 46 decibel loss, 
with a speech recognition score of 88 percent, in the left 
ear (level II).

3. In April 2008, audiological testing revealed an average 40 
decibel loss, with a speech recognition score of 92 percent, 
in the right ear (level I); and an average 44 decibel loss, 
with a speech recognition score of 94 percent, in the left 
ear (level I).

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & 
Supp. 2009).  In order to meet the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2009), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).   VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009). 

In an April 2009 notice letter, the Veteran was informed 
about the information and evidence not of record that was 
necessary to substantiate his claim; the information and 
evidence that the VA would seek to provide; the information 
and evidence the claimant was expected to provide; and the 
information required by Dingess and Vasquez.  However, this 
notice was issued after the May 2006 rating decision from 
which the Veteran's claim arises. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claims, as demonstrated by the October 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged any prejudicial 
error with respect to the content or timing of the VCAA 
notice that has been provided.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  

The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice.  The record 
raises no plausible showing of how the essential fairness of 
the adjudication was affected.  Under such circumstances, any 
error with respect to the timing of the notice is harmless.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

All necessary assistance has been provided to the Veteran.  
The evidence of record indicates that the VA acquired the 
Veteran's VA treatment records.  In March 2006 and April 
2008, the RO afforded the Veteran VA audiological 
examinations, which were through in nature and contained 
findings suitable for rating purposes.  There is no further 
duty to provide a medical examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.

The Board finds that the VA has fulfilled its duty to notify 
and assist the Veteran in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating

a.  Factual Background.  The Veteran essentially contends 
that the noncompensable rating assigned for his bilateral 
hearing disorder is not reflective of the severity of the 
disorder.  The evidence in this matter consists of VA 
treatment records and statements from the Veteran.

In a March 2006 VA audiological evaluation, puretone 
thresholds, in decibels were:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
35
35
50
60
45
LEFT
35
35
50
65
46

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 88 percent 
in the right ear and of 88 percent in the left ear.  
Following the examination, the diagnosis was bilateral 
sensorineural hearing loss.  

At the February 2009 Travel Board hearing, the Veteran 
indicated that he could not use hearing aids.  (Hearing 
Transcript, page 3).  He also indicated that he had 
difficulty hearing voices in social situations, especially 
his wife's voice.  (Hearing Transcript, pages 4-5).

In an April 2008 VA audiological evaluation, puretone 
thresholds, in decibels were:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
20
30
55
55
40
LEFT
30
35
50
60
44

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 92 percent 
in the right ear and of 94 percent in the left ear.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone hearing threshold 
level, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 







Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Benefit of a Doubt Doctrine.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for a compensable rating for the 
Veteran's service-connected bilateral hearing loss disability 
are not met.  The Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations conducted in March 2006 and April 2008.

The March 2006 audiological evaluation revealed an average 
right ear puretone decibel loss of 45 with speech recognition 
of 88 percent. This corresponds to a numeric designation of 
Level II hearing in the right ear.  38 C.F.R. § 4.85, Table 
VI.  The Veteran had a left ear average puretone decibel loss 
of 46 with speech recognition of 88 percent.  These findings 
are consistent with Level II hearing in the left ear.  Id.  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.

The April 2008 audiological evaluation revealed an average 
right ear puretone decibel loss of 40 with speech recognition 
of 92 percent.  This corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI.  The Veteran had a left ear average puretone decibel loss 
of 44 with speech recognition of 94 percent.  These findings 
are consistent with Level I hearing in the left ear.  Id.  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  

The Veteran's assertions regarding his difficulties with 
hearing are credible.  However, in determining the actual 
degree of disability, the examination findings are more 
probative of the degree of impairment.  As noted above, the 
Court has noted that the assignment of disability ratings for 
hearing impairment is derived at by a mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, supra.  In this case, 
application of the certified audiological test results to the 
applicable rating criteria produce a noncompensable rating.  
38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, a 
compensable rating for the Veteran's bilateral hearing loss 
is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
The Board also finds that, in light of the Veteran's test 
scores, the Veteran does not have an exceptional pattern of 
hearing loss as defined by 38 C.F.R. § 4.86.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
percent for the Veteran's bilateral hearing loss.  As the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss, the benefit of 
the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability.  
38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

The Veteran has not had been hospitalized for his hearing 
loss.  The evidence does not indicate that his hearing loss 
markedly interferes with employment or potential for 
employment.  As such, the Board finds that the manifestations 
and effects of the Veteran's hearing loss do not warrant 
referral of the rating of that disability to designated VA 
officials for consideration of an extraschedular rating.




ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


